DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/862,399. Although the claims at issue are not identical, they are not patentably distinct from each other because for the reasons cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant SN: 17/393,396
Copending SN: 16/862,399
Claim 1 recites “An optical device for providing illumination light, the optical device comprising:
an optical waveguide; and a plurality of polarization selective elements disposed adjacent to the optical waveguide so that a respective polarization selective element: receives light in a first direction, and redirects a first portion of the light in a second direction, wherein a second portion, distinct from the first portion, of the light undergoes total internal reflection, thereby continuing to propagate inside the optical waveguide.”
See claims 1 and 6;
Claim 2 recites “the plurality of polarization selective elements includes a first polarization selective element and a second polarization selective element; the first polarization selective element has a first reflectivity; and the second polarization selective element has a second reflectivity that is distinct from the first reflectivity.”
See claim 6;

See claim 7;
Claim 5 recites “the first polarization selective element has a first duty cycle, and the second polarization selective element has a second duty cycle greater than the first duty cycle.”
See claim 8;
Claim 6 recites “the plurality of polarization selective elements also includes a third polarization selective element positioned so that the second polarization selective element is positioned between the first polarization selective element and the third polarization selective element; and the third polarization selective element has a third reflectivity that is distinct from the second reflectivity.”
See claim 9;
Claim 9 recites “the optical waveguide has a first end positioned to receive the light and a second end opposite to the first end; and the optical device also includes a polarization-maintaining reflector assembly positioned adjacent to the second end.”
See claim 10;

See claim 11; 
Claim 11 recites “the first portion of the first light has a first intensity when incident on the first region and the portion of the light redirected by the second polarization selective element has a second intensity corresponding to the first intensity when incident on the second region.”
See claim 12; 
Claim 12 recites “the first portion of the light has a first polarization and the second portion of the light has a second polarization distinct from the first polarization.”
See claim 6;
Claim 13 recites “the respective polarization selective element is a polarization volume grating.”
See claim 2; 
Claim 14 recites “the optical waveguide includes a first surface and an opposing second surface; and
the optical device also includes a spatial light modulator positioned adjacent to the first surface.”
See claims 1, 3 and 6; 
Claim 15 recites “the respective polarization selective element is a reflective grating positioned adjacent to the second surface of the optical waveguide; and redirecting the first portion of the 

Claim 16 recites “the respective polarization selective element is a transmission grating positioned adjacent to the first surface of the optical waveguide and between the first surface of the optical waveguide and the spatial light modulator; and redirecting the first portion of the light in the second direction includes transmitting the first portion of the light in the second direction.”
See claims 3-5;
Claim 17 recites “the respective polarization selective element is switchable between different states, including a first state and a second state distinct from the first state; the first state causes the respective polarization selective element to redirect the first portion of the light in the second direction, wherein the second portion of the light undergoes total internal reflection, thereby continuing to propagate inside the optical waveguide; and the second state causes the respective polarization selective element to transmit the received light such that the received light undergoes total internal reflection, thereby continuing to propagate inside the optical waveguide.”
Claim 13; 

See claim 14; 
Claim 19 recites “further including a light source positioned to provide the light into the optical waveguide toward the respective polarization selective element.”
Claim 15; 
Claim 20 recites “A method for providing illumination light, the method comprising:
receiving light in a first direction with a respective polarization selective element of a plurality of polarization selective elements disposed adjacent to an optical waveguide; and redirecting, with the respective polarization selective element, a first portion of the light in a second direction, wherein a second portion, distinct from the first portion, of the light undergoes total internal reflection, thereby continuing to propagate inside the optical waveguide.”
See claim 20; 




However, it is well-known in the art to form an optical element device comprised of, in part, a plurality of polarization selective elements with distinct reflectivity. As evidence, Yoshida et al. (US. Pub: 2018/0081177 A1) disclose ([0075]-[0079]) a plurality of polarization selective elements with distinct reflectivity so that when the image light is incident on and exited from the first partially reflecting mirror, the second partially and the third partially reflecting mirror can reduce an intensity difference between reflected lights which are exited from the partially reflecting mirror to reduce viewing of striped unevenness ([0008]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the polarization selective elements with different reflectivity in order to reduce viewing of striped unevenness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875